Mika Tiraturyan

From: Einat Lerer <einat@daitd.com>

Sent: Thursday, September 10, 2015 6:16 AM

To: mika@kalashnikov-usa.com; TY TTIN; mikey hartman; Ron Maoz;
Laura@lauraburgess.com

Ce: Dan Alexander

Subject: List - CAA

Attachments: caa_brand.pdf

Hi everybody,

Following our Skype call on Tuesday and according with the decision, please see below our list as we see to finalize the
branding process of CAA.

Laura is on vacation and isn't available this week. We will try to schedule a Skype call with her before our next
conversation.

CAA branding elements — included in the contract

1. Done and approved elements:

- Research and strategy

- Visual language (including logo and symbol)

- Letterhead grid

- Marketing folder grid

- Catalog Grid design

- Marketing presentation grid

- Website grid and feedback

-Booth for Shot Show — concept design presentation sent and approved. Need to get from Zeevik the final structure
- Brand book (partial) — will be completed due to the proceeding of all the elements.

2.Elements to do:

- Packaging grid design —presentation sent and approved.

Need to get the final chosen package to artwork on the first package.

- Photography — CAA need to finalize and proceed with the photographer.

- Advertisement - will be done after getting final photos from the photographer.

- Newsletter, face book and digital media elements — will be done after getting final photos from the photographer.

3.Launching:

We will be happy to direct and to work with the CAA team.

As we spoke at the Skype, we recommend to decide a "D DAY" for the launching (SHOT SHOW 2016),
to build a timeline and elements that the marketing team needs.

To be discussed with Laura next week.

We would like to mention that this is not part of our initial contract.

4. Strategic formula:

please see attached our strategy summery as approved to remind and explain the working formula of CAA brand.

Thank you and have a nice day,
Shana Tova,
Einat

EINAT LERER
ACCOUNT MANAGER

Dan Alexander && Co.

PARIS TEL AVIV BELGRADE

rue de l'Universite 5 POB 10181 Milantiya Popavida Sf

Paris 75007 Tal Aviv 61101 New Belgrade, Serbia 11070

Tel +33 6 32 50 39 60 Tal +972 2 6448818 Tal © 381 11 614% 142

offica@daitd cam
www.daitd.cam
